FILED IN
                                                        14th COURT OF APPEALS
                    FOURTEENTH COURT OF APPEALS HOUSTON, TEXAS
                                                        11/13/2015 2:12:59 PM
                     INFORMATION SHEET BY COURT REPORTERS
                                                        CHRISTOPHER A. PRINE
                                                                 Clerk
You are expected to file the reporter’s record by the original due date. See Tex. R. App. P.35. If
a reporter determines that the due date may not be met, please advise the Clerk of the Court of
Appeals immediately in writing, stating the reason and the due date by which the record will be
filed. Generally speaking, for good cause shown, the Court will grant no more than two
extensions from the original record due date, each extension not to exceed 30 days in regular
appeals and 10 days in accelerated appeals for a total period not to exceed 60 days in regular
appeals and 20 days in accelerated appeals.

Appellate Case Number: 14-15-00671-CV Trial Court Case Number: 2011-28193

   (1) Is there a Reporter's Record?                                               ✔Y      N

   (2) Are you the only court reporter involved in this appeal?                       Y ✔N
   If not, please provide the names and addresses of all other court
   reporters below.
    KIMBERLY KIDD, 295TH OFFICIAL, 713.368.6453
   201 Caroline, 14th floor, Houston, 77002


   (3) Has the appellant requested that the reporter’s record be prepared or       ✔Y      N
   has the trial court ordered that the record be prepared?

   (4) Please select from the following options:
      A. The appellant has paid for the record.
      B. The appellant has made arrangements to pay for the record
      C. The appellant is appealing as indigent.
      D. The appellant has not paid or made arrangements to pay for the
          record and is not appealing as indigent.

   (5) Extension (fill out if extension is required for any reason other than payment)
    I was unable to file the record in this appeal by 11/12/15
                                                          ________. I expect the record
   in this appeal to be approximately _______      5,500 pages. The record covers
   _______days
      37          of testimony.   I believe  that I can file the record by _________.
                                                                             12/12/15  I
   ask that the court grant an extension until that time for filing the record.
   Additional Comments: ___________________________________________
                              ADDITIONAL APPEALS IN PROGRESS: 14-15-00702-CV,
                            01-15-00791-CV, 14-15-00865-CV. this should be the final request
                            for time.
Court Reporter's Signature, Full Address, Email Address and Telephone Number:
/s/Jodi Masera, 201 Caroline Street, Houston, Texas 77002
_______________________________________________________________________
jodi_masera@justex.net, 713-368-6485
_______________________________________________________________________
Jodi Masera
333rd Official Reporter


Additional appeal record information:
In addition to YAZDANI V. SHARIFAN, 14-15-00702-CV, which
is approximately 4,000 pages that runs from 2010-2014, plus
processing the trial exhibits, I have the following records to
produce:


14-15-00671-CV
Union Gas v. GB Tubulars
(Kimberly Kidd, 295th official, is also working on this with me. Our
current due date is Oct. 12. An additional extension will probably
be needed)


01-15-00791-CV
AMI Association Management and Parc Condominium Association
v. David and Leslie Sprecher
(I am waiting on payment to begin work on this one. My first due
date is Oct. 8. It covers 11 days of trial, plus processing the trial
exhibits.)


I’ve also received a notice of appeal in 2009-16387, Groba v.
German American Farm Mutual Insurance, from Willis Everett
Smith but no notice from a COA. I’m not sure about the status of
this record.